DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 6 recites “the propagation time” which lacks antecedent basis. Similarly claim 10 lines 6-7 recites “the propagation time” which lacks antecedent basis.
In claim 1 line 7 recites “the emissions of one particular piece of equipment” which lacks antecedent basis. Similar issue exists with claim 10 line 8.
In claim 2 line 2 recites “the emission” which lacks antecedent basis. Similarly claim 11 line 2 recites “the emissions” which lacks antecedent basis.
Claims 3-9 and 12 are rejected because they depend on claims 1 and 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stralen et al. (US 2013/0202013 A1, hereinafter “Van Stralen”) .
Regarding claim 1 and 12, Van Stralen discloses a method for synchronizing in a frequency-hopping ad-hoc telecommunications network comprising a plurality of pieces of equipment (see para. 0020, a wireless ad-hoc frequency hopping network with plurality of network nodes) configured to exchange data organized into a time frame comprising time intervals called slots (see para.0024 and 0068, each node with time slot allocated for a beacon signal and exchange information), each slot comprising at least one dwell of set duration transmitted in a frequency channel selected from among a plurality of frequency channels (see para. 0073, each entry node find beacon signal in the dwell time of each frequency hopping channels), the method being wherein it comprises: a first step of periodically allocating at least one slot of the time frame per piece of equipment of the network for the transmission of a beacon (see para. 0046, 0057, each node is assigned or allocated time slot, communicate pre-determined period of time), a second step wherein said beacon is emitted by the pieces of equipment of the network in the slots that are allocated thereto in the first step (see para. 0057, and 0068, each node transmits beacon in the assigned time slot). Van Stralen discloses all the subject matter but fails to mention a guard time of a duration at least equal to the propagation time of a signal over a distance corresponding to a maximum range of the telecommunications network, each slot being reserved for the emissions of one particular piece of equipment among the pieces of equipment of the network. However, Cain from a similar field of endeavor discloses a guard time of a duration at least equal to the propagation time of a signal over a distance corresponding to a 
Regarding claims 2 and 11, Van Stralen and Cain disclose all the subject matter but fails to furthermore comprising a fifth step of updating the time difference At on the basis of the emissions made by said second piece of equipment of the network. However, Watanabe from a similar field of endeavor discloses furthermore comprising a fifth step of updating the time difference At on the basis of the emissions made by said second piece of equipment of the network (see para. 0162 and 0227, each actual transmission time of beacon is updated, thus updating the time difference). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Watanabe frequency synchronization scheme into Van Stralen and Cain slot timing and synchronization scheme. The method can be implemented in a node. The motivation of doing this is to reduce power consumption can be reduced (para. 0078-0079).
Regarding claim 3, Van Stralen discloses wherein the slots allocated for the transmission of the beacon comprise a single dwell (see para. 0073, each dwell in the frequency hop duration).
Regarding claim 6, Van Stralen and Cain disclose all the subject matter but fails to mention wherein the fifth step of updating the time difference At is carried out on each reception of a beacon emitted by the second piece of equipment. However, Watanabe from a similar field of endeavor discloses wherein the fifth step of updating the time difference At is carried out on each reception of a beacon emitted by the second piece of equipment (see para. 0162 and 0227). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Watanabe frequency synchronization scheme into Van Stralen and Cain slot timing and synchronization scheme. The method can be implemented in a node. The motivation of doing this is to reduce power consumption can be reduced (para. 0078-0079).
Regarding claim 10, Van Stralen discloses a method for receiving data, said method being implemented by a first piece of equipment in a frequency-hopping ad-hoc telecommunications network comprising a plurality of pieces of equipment (see para. 0020, a wireless ad-hoc frequency hopping network with plurality of network nodes) configured to exchange data organized into a time frame comprising time intervals called slots (see para.0024 and 0068, each node with time slot allocated for a beacon signal and exchange information), each slot comprising at least one dwell of set duration transmitted in a frequency channel selected from among a plurality of frequency channels (see para. 0073, each entry node find beacon signal in the dwell .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Stralen in view of Cain and Watanabe as applied to claim 1 above, and further in view of Hui et al. (US 2016/0020997 A1, hereinafter “Hui”).
Regarding claim 4, Van Stralen, Cain and Watanabe disclose all the subject matter but fails to mention wherein the transmitted dwells comprise an initial guard time, a final guard time, and at least one data sequence known to all of the pieces of equipment of the network and used for the detection of the dwells. However, Hui from a similar field of endeavor discloses wherein the transmitted dwells comprise an initial guard time, a final guard time, and at least one data sequence known to all of the pieces of equipment of the network and used for the detection of the dwells (see para. 0052 and 0074, guard boundaries dictate initial and final guard time with wakeup sequence). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hui synchronization scheme into Van Stralen, Cain and Watanabe synchronization scheme. The method can be .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Stralen in view of Cain and Watanabe as applied to claim 1 above, and further in view of Schrum, Jr. et al. (US 2015/0372717 A1, hereinafter “Schrum”).
Regarding claim 9, Van Stralen, Cain and Watanabe disclose all the subject matter but fails to mention wherein the slot allocations for the transmission of beacons are performed statically, and the slot allocations for the transmission of signals other than beacons are performed dynamically. However, Schrum from a similar field of endeavor discloses wherein the slot allocations for the transmission of beacons are performed statically, and the slot allocations for the transmission of signals other than beacons are performed dynamically (see para. 0109, slots can be allocated statically and dynamically). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Schrum allocation scheme into Van Stralen, Cain and Watanabe allocation scheme. The method can be implemented in a node. The motivation of doing this is to minimize overhead and collision (see para. 0026).

Allowable Subject Matter
Claims 5, 7-8 may include allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463